                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  CITIZENS NATIONAL BANK and                    )
  CNB BANKSHARES, INC.                          )
                                                )
               Plaintiffs,                      )
                                                )
  v.                                            )    No.:   3:20-CV-555-TAV-HBG
                                                )
  VOLUNTEER BANCORP, INC. and                   )
  CIVIS BANK,                                   )
                                                )
               Defendants.                      )


                                MEMORANDUM OPINION

        This civil matter is before the Court on Defendants’ Motion to Dismiss the Second

  Amended Complaint [Doc. 18]. Defendants seek dismissal under Rules 12(b)(6) and 9(b)

  of the Federal Rules of Civil Procedure, the Private Securities Litigation Reform Act

  (“PSLRA”), 15 U.S.C. §§ 78u-4 et seq., and 28 U.S.C. § 1367(c) [Id. p. 1]. Plaintiffs

  responded in opposition [Doc. 22], and defendants replied [Doc. 23]. The matter is now

  ripe for resolution. For the reasons that follow, the motion to dismiss [Doc. 18] will be

  GRANTED.

  I.    Factual Background

        Plaintiffs bring this action, asserting that defendants fraudulently made material

  misrepresentations and omissions in relation to the sale or purchase of securities in

  violation of Section 10(b) of the Securities Exchange Act and Rule 10b-5, promulgated

  thereunder [Doc. 17 p. 8]. The parties began conversations to arrange a purchase of

  Defendant Civis Bank (“Civis”) in January 2019 [Id. ¶ 7]. In May 2019, the parties first



Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 1 of 22 PageID #: 308
  entered into an Indication of Interest Agreement, and the agreement was extended several

  times [Id. ¶¶ 8, 12]. In March 2020, defendants executed an Letter of Intent, which was

  also extended, stating that plaintiffs would acquire Civis from defendant Volunteer in either

  a stock purchase or asset purchase transaction, and Civis would thereafter merge into

  Citizens National Bank [Id. ¶¶ 15, 17, 20]. The Letter of Intent and subsequent extensions

  had an exclusivity provision that defendants would not negotiate or discuss a sale with

  other persons, and if discussion regarding a purchase occurred, defendants were to notify

  plaintiffs [Id. ¶ 18]. This provision was extended through November 30, 2020 [Id. ¶ 23].

  The parties continued discussions and preparations, and on December 18, 2020, plaintiffs

  provided their signature page for the Stock Purchase Agreement [Id. ¶ 26]. Plaintiffs

  learned defendants had entered into a letter of intent with another interested entity and

  would not be entering into the Agreement with plaintiffs [Id. ¶ 28]. Plaintiffs allege

  defendants concealed a scheme to defraud plaintiffs related to the transaction [Id. ¶ 32] and

  bring suit alleging violations of Section 10(b) of the 1934 Securities Act and Rule 10b-5

  promulgated thereunder, in addition to asserting a variety of state law claims, including

  breach of contract, fraud, intentional misrepresentation, unjust enrichment, and the

  Tennessee Securities Act [Id. pp. 8–12].

  II.    Standard of Review

         Defendants move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

  Federal Rule of Civil Procedure 8(a) sets out a liberal pleading standard. Smith v. City of

  Salem, 378 F.3d 566, 576 n.1 (6th Cir. 2004). Thus, pleadings in federal court need only

                                               2


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 2 of 22 PageID #: 309
  contain “‘a short and plain statement of the claim showing that the pleader is entitled to

  relief,’ in order to ‘give the [opposing party] fair notice of what the . . . claim is and the

  grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

  (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Detailed factual allegations are not

  required, but a party’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

  requires more than labels and conclusions.” Id. (alterations in original). “[A] formulaic

  recitation of the elements of a cause of action will not do,” nor will “an unadorned, the-

  defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (citing Twombly, 550 U.S. at 555, 557).

         In deciding a Rule 12(b)(6) motion, the court must determine whether the complaint

  contains “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

  U.S. at 570; accord Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). This

  assumption of factual veracity, however, does not extend to bare assertions of legal

  conclusions, Iqbal, 556 U.S. at 679, nor is the Court “bound to accept as true a legal

  conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

  “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Iqbal, 556 U.S. at 678. Determining whether a complaint states a plausible claim

  for relief is ultimately “a context-specific task that requires [the Court] to draw on its

  judicial experience and common sense.” Id. at 679. In conducting this inquiry, the Court

  “must construe the complaint in a light most favorable to plaintiff[], accept all well-pled

                                                3


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 3 of 22 PageID #: 310
  factual allegations as true, and determine whether plaintiff[] undoubtedly can prove no set

  of facts in support of those allegations that would entitle [her] to relief.” Bishop v. Lucent

  Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008) (citing Harbin-Bey v. Rutter, 420 F.3d 571,

  575 (6th Cir. 2005)).

  III.   Analysis

         Section 10(b) of the Securities Exchange Act and Rule 10b-5, promulgated

  thereunder, “prohibit fraudulent, material misstatements in connection with the sale or

  purchase of a security.” Ind. State Dist. Council of Laborers and Hod Carriers Pension &

  Welfare Fund v. Omnicare, Inc., 583 F.3d 935, 942 (6th Cir. 2009). To succeed on a private

  cause of action for violations thereof, a plaintiff must prove six elements: “(1) a material

  misrepresentation or omission . . . ; (2) scienter; (3) a connection between the

  misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

  misrepresentation or omission; (5) economic loss; and (6) loss causation.”           Matrixx

  Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37–38 (2011) (internal quotations and citations

  omitted).

         In the motion to dismiss, defendants attack several of the elements and argue the

  Second Amended Complaint lacks factual allegations to support the requirements that

  (1) there was a “purchase” or “sale” of a security, (2) there is a connection between the

  alleged misrepresentations or omissions and the purchase or sale, (3) the fraudulent

  misstatements or omissions were pled with particularity, and (4) plaintiffs have sufficiently

  alleged scienter. The Court will address each argument in turn.

                                                4


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 4 of 22 PageID #: 311
         A.     “Purchase” or “Sale” of a Security

         Defendants argue that that the Second Amended Complaint does not allege a

  “purchase” or “sale” of a security and therefore fails to state a claim [Doc. 20 p. 2]. “[I]t

  is well-accepted that in order to assert a claim for damages based on a violation of the

  federal securities laws, the plaintiff must be either a purchaser or seller of securities in

  connection with the securities claims.” Gaff v. Fed. Deposit Ins. Corp., 814 F.2d 311, 318

  (6th Cir. 1987). The Securities and Exchange Act defines “purchase” and “sale” as

  including a contract to buy, purchase, or otherwise acquire and a contract to sell or

  otherwise dispose of, respectively. 15 U.S.C. §§ 78c(a)(13), (14). To qualify, the contract

  must be enforceable. Forte v. McQuiggan, No. 08-15206, 2010 WL 3464316, at *10 (E.D.

  Mich. Aug. 30, 2010) (citing Kagan v. Edison Bros. Stores, Inc., 907 F.2d 690, 691 (7th

  Cir. 1991) (“a contract for purposes of the securities laws means an enforceable contract”)

  (emphasis original)).

         Defendants state that “if the parties never entered into a binding agreement to

  purchase or sell securities, plaintiff has no 10b–5 claim regardless of any alleged fraud in

  the negotiation of such an agreement.” Chariot Grp., Inc. v. Am. Acquisition Partners,

  L.P., 751 F. Supp. 1144, 1149 (S.D.N.Y. 1990), aff'd sub nom. Chariot Grp. v. Am.

  Acquisition LP, 932 F.2d 956 (2d Cir. 1991). “It is not enough to prove breach of a

  commitment to negotiate in good faith until a contract to purchase securities was finally

  executed, because such a commitment could not by itself be deemed either a security or a

  contract to buy or sell a security.” Id. “The language the parties use in their draft

                                               5


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 5 of 22 PageID #: 312
  agreements and in their contemporaneous communications is the most important indication

  of whether a signed writing is required before the parties are bound.” Chariot Grp., 751

  F. Supp. at 1149. “[I]f the parties intend not to be bound until they have executed a formal

  document embodying their agreement, they will not be bound until then.” V'Soske v.

  Barwick, 404 F.2d 495, 499 (2d Cir. 1968).

         Defendants argue the language of three documents makes clear that the parties did

  not intend to be bound until a final definitive agreement had been executed. The Indication

  of Interest states

         [t]he final and binding terms for any Proposed Transaction between
         Volunteer and CNB shall be set forth in a mutually acceptable, final
         definitive agreement . . . to be negotiated between, and executed by, the
         parties, subject to the approval of our respective Boards of Directors. It is
         further understood that this IOI is not intended to constitute a binding
         agreement by and between CNB and Volunteer to enter into the definitive
         agreement referred to herein, and no liability or obligation of any nature
         whatsoever is intended to be created hereunder, except as expressly set forth
         in this IOI.

  [Doc. 17-1 p. 3, emphasis added]. The Letter of Intent includes nearly identical language

  and further states that “[n]o contract or agreement providing for any transaction involving

  Civis Bank shall be deemed to exist between Volunteer and CNB and any of its affiliates

  unless and until a final Definitive Agreement has been executed and delivered by and

  between the parties” [Doc. 17-3 p. 3]. The “execution version” of the proposed Stock

  Purchase Agreement includes a section titled “No Contract until Execution” and states

         this Agreement shall become valid and binding only after it is executed and
         delivered by the Parties, and its enforceability shall be subject to the requisite
         approval of the Bankruptcy Court. Until execution hereof, it is the intention
         of the parties that (a) no agreement, contract, offer of agreement or proposal
                                                 6


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 6 of 22 PageID #: 313
         arises and (b) no estoppel is created by the submission of any draft hereof or
         any other conduct of the Parties.

  [Doc. 19-1 p. 61, emphasis added].1          The Second Amended Complaint alleges that

  defendants did not sign the Stock Purchase Agreement and that plaintiffs revoked their

  signature [Doc. 17 ¶¶ 28, 30].

         Defendants argue courts have addressed similar situations and found that there was

  no contract for this purpose. The Second Circuit addressed a similar set of circumstances

  in Reprosystem, B.V. v. SCM Corp., 727 F.2d 257, 265 (2d Cir. 1984). Drafts of the

  contract and other written communications established a mutual intent not to be bound

  prior to execution of the formal documents, since the contract stated “when executed and

  delivered, this [agreement] will be a valid and binding agreement.” Reprosystem, B.V.,

  727 F.2d at 265. The court held that there was no contract, and there was therefore no

  purchase or sale. Id. Citing Reprosystem B.V., the Southern District of New York held

  similarly in stating “[a]bsent due execution of the Agreement, even if defendants were

  bound to a preliminary agreement to negotiate in good faith, there was no agreement to sell

  securities.” Chariot Grp., 751 F. Supp. At 1152. This was true even if the parties had

  agreed to negotiate together in good faith to reach a final agreement. Id. The Northern

  District of Texas held that when a letter of intent was expressly made subject “to the final



         1
           “[W[]hen a document is referred to in the pleadings and is integral to the claims, it may
  be considered without converting a motion to dismiss into one for summary judgment.” Com.
  Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 335–36 (6th Cir. 2007). The complaint
  repeatedly refers to the stock purchase agreement between plaintiff and defendants [See e.g.
  Doc. 17 ¶ 26], and the Court may therefore consider Document 19-1 as filed by defendants.
                                                   7


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 7 of 22 PageID #: 314
  legal documentation for the rights offering and other matters,” that there was no contract,

  and therefore no sale. Sw. Realty, Ltd. v. Daseke, No. CIV. A.CA3-89-3055-D, 1990 WL

  85921, at *6 (N.D. Tex. May 9, 1990). The court there stated “[i]t is clear from the letter

  of intent that all parties contemplated the existence of future transactions before any final

  agreement could be consummated. At most, the letter of intent reflected the parties’

  agreement to use their best efforts to complete the deal, and did not bind either party to the

  proposed rights offering.” Id. Defendants therefore argue that based on the language in

  the various documents between the parties, the parties intended for a contract to be valid

  and binding only upon execution and delivery.

         Plaintiffs respond that “[t]he SEC has consistently adopted a broad reading of ‘in

  connection with the purchase or sale of any security’” and details the aborted purchaser-

  seller doctrine, namely that “if a person contracts to sell a security, that contract is a ‘sale’

  even if the sale is never consummated.” S.E.C. v. Zandford, 535 U.S. 813, 813 (2002);

  Falkowski v. Imation Corp., 309 F.3d 1123, 1129 (9th Cir. 2002), amended on other

  grounds, 320 F.3d 905 (9th Cir. 2003). Defendants preempted this argument, stating in

  their initial brief that the aborted sale rationale only applies to enforceable contracts

  [Doc. 20 p. 12]. Mount Clemens Indus., Inc. v. Bell, 464 F.2d 339, 346 (9th Cir. 1972)

  (“The lack of a prior contractual relationship, therefore, is fatal to the contention of the

  appellants here that they should be afforded standing as ‘purchasers’ under the rationale of

  the ‘aborted purchaser-seller’ cases.”).



                                                 8


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 8 of 22 PageID #: 315
         Plaintiffs attempt to demonstrate there was a contract for a “purchase” or “sale” in

  two ways. First, plaintiffs rely heavily on Chariot Grp. which considered whether there

  was anything left to negotiate in determining whether the parties are bound prior to

  execution of the contract. 751 F. Supp. at 1150. Plaintiffs try to distinguish defendants’

  cases as saying there were ongoing negotiations and exchanges of drafts of the

  purchase/sale agreement or just a letter of intent, whereas here there were no other terms

  to be negotiated and “there was an agreed upon final Stock Purchase Agreement” [Doc. 22

  p. 6]. However, the Chariot Grp. court’s only discussion of the issue outlined how each

  party disputed the amount left to negotiate, and the court then said “[i]t is not for the court

  to determine retrospectively that at some point in the evolution of a formal document that

  the changes being discussed became so ‘minor’ or ‘technical’ that the contract was binding

  despite the parties' unwillingness to have it executed and delivered.” Id. (citation omitted).

         Defendants respond that this argument ignores the specific language of the

  documents [Doc. 23 p. 7]. The case plaintiffs rely upon even states that “[t]he language

  the parties use in their draft agreements and in their contemporaneous communications is

  the most important indication of whether a signed writing is required before the parties are

  bound.” Chariot Grp., 751 F. Supp. at 1149 (emphasis added). Defendants argue the Court

  is “not bound to accept . . . unwarranted inferences, including allegedly inferable ‘facts’ or

  conclusions which contradict documentary evidence appended to, or referenced within, the

  plaintiff’s complaint.” Mulbarger v. Royal All. Assocs., Inc., 10 F. App'x 333, 335 (6th

  Cir. 2001).

                                                9


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 9 of 22 PageID #: 316
         The Court agrees. While progress in negotiation may be a factor in determining

  whether the parties are bound, here the language of the agreement is the most powerful and

  determinative consideration. Each document states the parties are not to be bound until

  execution of the agreements. Plaintiffs’ attempt to distinguish defendants’ cited cases as

  in a different stage of negotiation. However, each of those cases had express intention not

  to be bound until execution of the contract. Similarly, here, the Court will not disregard

  such explicit language in favor of a more subjective and speculative factor. The Court

  finds that the Stock Purchase Agreement and any prior negotiation or discussion did not

  create an enforceable contract that qualifies as a “sale” or “purchase.”

         Second, plaintiffs go even further to contend that the exclusivity provision of the

  Letter of Intent granted plaintiffs an option to purchase the securities [Doc. 22 p. 7]. The

  Letter of Intent states that neither Volunteer, Civis, or their representatives will “solicit or

  participate in negotiations or discussion with any person or entity with respect to the sale

  of the Shares or a sale of the material portion of the assets or business of Civis, whether

  directly or indirectly, through purchase, merger, consolidation, or otherwise” [Doc. 17-3

  p. 6]. It further states that the defendants will notify plaintiffs of contact with others about

  a purchase or sale, and that if defendants violate the terms of the exclusivity provision,

  CNB has a right to a fee [Id.]. Plaintiffs contend this provision “essentially establishes an

  option for Plaintiffs to purchase the securities from Civis” [Doc. 22 p. 7]. Since “[t]he

  holders of puts, calls, options, and other contractual rights or duties to purchase or sell

  securities have been recognized as ‘purchasers' or ‘sellers' of securities for purposes of

                                                10


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 10 of 22 PageID #: 317
  Rule 10b-5,” plaintiffs contend this relationship qualifies as a purchase or sale. Blue Chip

  Stamps v. Manor Drug Stores, 421 U.S. 723, 751 (1975).

         Defendants respond that an option is more than agreement to agree but is itself an

  enforceable right to purchase or sell a security [Doc. 23 p. 5]. Black’s Law Dictionary

  defines “option” as “[t]he right (but not the obligation) to buy or sell a given quantity of

  securities, commodities, or other assets at a fixed price within a specified time.” Option,

  Black’s Law Dictionary (11th ed. 2019). See also Dow Jones & Co., Inc. v. Int'l Sec. Exch.,

  Inc., 451 F.3d 295, 298 (2d Cir. 2006) (providing the same definition). Defendants argue

  nothing in the exclusivity provisions suggests that the Letter of Intent provided plaintiffs

  with an enforceable right to purchase Civis’s stock. The remedy listed was not a forced

  stock sale, but the payment of a fee. The Letter of Intent even expressly noted that “no

  liability or obligation of any nature whatsoever is intended to be created hereunder, except

  as expressly set forth in Paragraph 11” which is the exclusivity provision. Defendants

  additionally state that the exclusivity provision had expired before the alleged breach or

  failure to sign, so even if it created an option, it had expired [Doc. 17 ¶ 23 (“The LOI

  Exclusivity Provision [was] extended through November 30, 2020”), ¶ 28 (stating that on

  December 18, 2020, plaintiffs learned defendants would not be entering into the Stock

  Purchase Agreement)].

         The Court concludes that the Letter of Intent did not create an option. The language

  of the agreement is clear that the only remedy contemplated was liquidated damages.

  Furthermore, the language of the exclusivity provision itself does not suggest to the Court

                                              11


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 11 of 22 PageID #: 318
  that the provision was to create a right to purchase. The provision solely created a right to

  exclusive negotiation.

         Considering both of plaintiffs’ arguments, the Court finds that the Second Amended

  Complaint does not plausibly allege a “purchase” or “sale” of securities for purposes of

  Section 10(b) either through the Stock Purchase Agreement or the Letter of Intent. As

  defendants highlight, “[t]he federal securities laws do not confer upon the federal courts a

  roving commission to address every injury [company] may suffer in the course of

  attempting to negotiate and close a deal.” Northland Cap. Corp. v. Silver, 735 F.2d 1421,

  1431 (D.C. Cir. 1984). For these reasons, plaintiffs do not allege facts sufficient to fulfill

  the third element of the claim as to a “purchase” or “sale.”

         B.     Misrepresentations “in Connection with” the Purchase or Sale

         Defendants argue that plaintiffs doubly fail to allege the third element of the claim,

  as the Second Amended Complaint does not allege any misrepresentation “in connection

  with” the purchase or sale [Doc. 20 p. 13]. Defendants argue that Section 10(b) does not

  prohibit “any alleged deception in a transaction involving the purchase or sale of a security”

  [id.] but its purpose is rather to “make sure that buyers of securities get what they think

  they are getting and that sellers of securities are not tricked into parting with something for

  a price known to the buyer to be inadequate or for a consideration known to the buyer not

  to be what it purports to be.” Chem. Bank v. Arthur Andersen & Co., 726 F.2d 930, 943

  (2d Cir. 1984).




                                                12


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 12 of 22 PageID #: 319
         Defendants contend that for a misrepresentation to be “in connection with” the

  purchase or sale, the misrepresentation must be pertaining to the fundamental nature of

  security itself, meaning that it concerns its value, consideration received in return, or the

  “characteristics and attributes that induce an investor to buy or sell” that security. Prod.

  Res. Grp., L.L.C. v. Stonebridge Partners Equity Fund, L.P., 6 F. Supp. 2d 236, 239

  (S.D.N.Y. 1998). Defendants present other cases which have rejected Section 10(b) claims

  based on misrepresentations of intent to convey securities to plaintiffs. Hunt v. Robinson,

  852 F.2d 786, 787 (4th Cir. 1988) (when “the gravamen of plaintiff's complaint is that the

  defendants fraudulently refused to convey or tender the stock to him, . . . [t]he alleged fraud

  lies, not in the actual sale of the stock” and the “causal connection between the alleged

  fraud and purchase or sale of stock . . . is lacking.”); Tully v. Mott Supermarkets, Inc., 540

  F.2d 187, 194 (3d Cir. 1976) (“The fraud which plaintiffs have alleged lies not in the actual

  sale of stock to them, but rather in the refusal to sell the remaining Class A shares”);

  Kamberos v. Gallas, No. 96 C 5125, 1997 WL 119952, at *3 (N.D. Ill. Mar. 14, 1997)

  (finding no connection when plaintiff “made no allegation that the defendants

  misrepresented the value of the Galmar stock promised to him or the value of his efforts as

  consideration for it. They simply breached the agreement to give the stock to him.”).

         Plaintiffs respond, citing a Ninth Circuit case that says the fraud “must have more

  than some tangential relation to the securities transaction” and that the term “in connection

  with” has been given a broad interpretation. Falkowski v. Imation Corp., 309 F.3d 1123,

  1131 (9th Cir. 2002), amended on other grounds, 320 F.3d 905 (9th Cir. 2003) (citing

                                                13


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 13 of 22 PageID #: 320
  Ambassador Hotel Co. v. Wei–Chuan Inv., 189 F.3d 1017, 1026 (9th Cir.1999)); Merrill

  Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 85 (2006). Plaintiffs rely on a

  Supreme Court case which stated “every securities case in which this Court has found a

  fraud to be ‘in connection with’ a purchase or sale of a security has involved victims who

  . . . tried to take . . . ownership interest in financial instruments that fall within the relevant

  statutory definition. Chadbourne & Parke LLP v. Troice, 571 U.S. 377, 378 (2014).

  Plaintiffs state this implies that potential purchasers may fall under the “in connection with”

  requirement. Plaintiffs also cite S.E.C. v. Zandford where the Supreme Court stated the

  SEC has consistently maintained that “a broker who accepts payment for securities that he

  never intends to deliver” violates Section 10(b). 535 U.S. 813, 814 (2002).

         Plaintiffs state they were fraudulently and intentionally misled to believe they were

  on the cusp of executing the finalized Stock Purchase Agreement and that “the only

  remaining step to Defendants executing and delivering the Stock Purchase Agreement was

  Defendants [sic] receipt of Plaintiffs’ signature page thereto” [Doc. 22 p. 9]. Plaintiffs

  state this is directly related to the security transaction in that it is not a tangential relation,

  as prohibited by Falkowski, and involves a potential purchaser, as contemplated by Troice.

         Defendants respond that plaintiffs’ cited cases all involve misrepresentations about

  the value or investment characteristics of the stocks or a scheme involving misuse of the

  securities themselves.     Falkowski, 309 F.3d at 1131 (claims concealing impending

  accounting write off and plan to force early exercise of the options were sufficient which

  both affect the security itself, not just the transaction); Dabit, 547 U.S. at 88–89 (involving

                                                  14


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 14 of 22 PageID #: 321
  manipulation of stock prices); Zandford, 535 U.S. at 820 (respondent made sales of his

  customer’s securities for his own benefit).2        Defendants reiterate that a “claim fails

  where the plaintiff does not allege that [a defendant] misled him concerning the value of

  the securities he sold or the consideration he received in return.” Charles Schwab Corp. v.

  Bank of Am. Corp., 883 F.3d 68, 96 (2d Cir. 2018) (citation omitted). More generally,

  defendants argue that “[w]hether or not Defendants violated their contractual

  obligations . . . is not a question suited for resolution under federal securities law.”

  Alfandary v. Nikko Asset Mgmt., Co., No. 17-CV-5137 (LAP), 2019 WL 4747994, at *6

  (S.D.N.Y. Sept. 30, 2019).

         To the extent that Falkowski is broader than other presented caselaw, the weight of

  authority supports defendants’ position. Plaintiffs have presented only one such case

  interpreting “in connection with” in this way, contrary to defendants’ variety of cases from

  courts across the county. While Troice suggests potential purchasers may still have a

  connection with the securities transaction, the portion plaintiffs rely upon does not support

  a connection of misrepresentations to the securities, instead describing the relationship

  between the victim and the financial instrument. The Court therefore does not find

  plaintiffs’ arguments to be persuasive.


         2
           Defendants highlight plaintiffs’ cited case Troice, which held there is no connection if
  the misrepresentation or omission is not material to a decision by one or more individuals in
  determining whether to buy or sell a security. 571 U.S. at 386–87. Plaintiffs here had not alleged
  material misrepresentation that would influence an investor’s decision to purchase. The
  misrepresentation here was instead that defendants would sign a Stock Purchase Agreement.
  Additionally, defendants note that Troice and Dabit construe “in connection with” as it appears in
  the Securities Litigation Uniform Standards Act of 1998, not Section 10(b), but the language is
  similar.
                                                  15


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 15 of 22 PageID #: 322
         Here, where “[d]efendants’ statements to Plaintiffs that they would sell the

  securities to Plaintiffs were untrue, deceptive, fraudulent, manipulative and intentional”

  and “[d]efendants omitted the material fact that there was another purchaser involved and

  another LOI in the works with the other potential purchaser,” these allegations do not relate

  to the value or investment characteristics of the securities [Doc. 17 ¶¶ 40–41]. The

  misrepresentations made here about intention to finalize the contract could apply to a

  negotiation of any other kind. That the subject matter of the deal here coincidentally

  happened to be securities should not bring this case within the scope of Section 10(b). The

  purpose of these is not to provide relief for all misrepresentations in the negotiation process,

  but rather to make sure buyers and sellers get what they expected or what something was

  purported to be. Chem. Bank, 726 F.2d at 943. The content of the misrepresentations here

  “relate[s] only to whether defendants were negotiating solely with plaintiff[s] and whether

  defendants intended to sell . . . to plaintiff[s]. Such misrepresentations did not pertain to

  the value of the stock.” Stonebridge Partners, 6 F. Supp. 2d at 240. The relationship

  between the securities and the misrepresentations here is too tenuous to allege a connection.

  Therefore, plaintiffs again do not adequately allege the third element of the claim.

         C.     Particularity

         Defendants argue that plaintiffs have failed to satisfy the particularity requirements

  of Rule 9(b) and the PSLRA. Rule 9(b) requires that plaintiffs “(1) specify the statements

  that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and

  when the statements were made, and (4) explain why the statements were fraudulent.”

                                                16


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 16 of 22 PageID #: 323
  Frank v. Dana Corp., 547 F.3d 564, 570 (6th Cir. 2008) (citation omitted). In short, at a

  minimum, plaintiffs must “specify the who, what, when, where, and how of the alleged

  fraud.” Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006) (citation

  omitted).

         The PSLRA “imposes more exacting pleading requirements than Federal Rules of

  Civil Procedure 8(a) and 9(b).” Ricker v. Zoo Entm’t, Inc., 534 F. App’x 495, 499 (6th Cir.

  2013) (citations omitted). PSLRA’s “exacting pleading requirements” obligate a plaintiff

  to “state with particularity both the facts constituting the alleged violation, and the facts

  evidencing scienter, i.e., the defendant’s intention ‘to deceive, manipulate, or defraud.’”

  Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007) (citation omitted).

  To plead “the facts constituting the alleged violation,” the complaint “must (1) specify the

  statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state

  where and when the statements were made, and (4) explain why the statements were

  fraudulent.” Frank v. Dana Corp., 547 F.3d 564, 570 (6th Cir. 2008) (internal quotation

  marks and citation omitted). A complaint failing to comply with PSLRA’s pleading

  requirements “shall” be dismissed. 15 U.S.C. § 78u-4(b)(3)(A).

         Defendants argue that the Second Amended Complaint does not satisfy either Rule

  9(b) or the PSLRA. The complaint states that defendants made “statements to Plaintiffs

  that they would sell the securities” which “were untrue, deceptive, fraudulent,

  manipulative, and intentional” [Doc. 17 ¶ 40], and defendants “omitted the material fact

  that there was another purchaser involved and another LOI in the works with the other

                                               17


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 17 of 22 PageID #: 324
  potential purchaser” [Id. ¶ 41]. However, the complaint does not identify a particular

  statement, who said the statement, or any further details. This Court has held that with

  regard to Rule 9(b), when allegations are “stated very generally” and “just go to the general

  nature of the fraud alleged” without stating “who made the misrepresentations, where they

  were made, when they were made, or the content” that “this is not enough.” Oddello Indus.,

  LLC v. Sherwin-Williams Co., No. 2:14-CV-127, 2015 WL 13404558, at *5 (E.D. Tenn.

  Mar. 31, 2015). See also City of Perry, Iowa v. Procter & Gamble Co., 188 F. Supp. 3d

  276, 290 (S.D.N.Y. 2016) (holding a complaint failed to satisfy Rule 9(b) when it

  “identifies no specific statements, no specific speakers, and no specific consumers who

  heard or relied on those statements”).

         Defendants argue that particularity is required because to determine whether a

  statement is actionable under Section 10(b), the Court must “scrutinize the nature of the

  statement to determine whether the statement was false when made.” Sinay v. Lamson &

  Sessions Co., 948 F.2d 1037, 1040 (6th Cir. 1991). Such a task is difficult or impossible

  without more specific information about the statements. Defendants contend the Second

  Amended Complaint does not allege facts supporting an inference that defendants did not

  intend to honor the exclusivity provision when the documents were signed. See Meide v.

  Pulse Evolution Corp., No. 3:18-CV-1037-J-34MCR, 2020 WL 5350325, at *16 (M.D.

  Fla. Sept. 4, 2020) (the complaint “includes no particularized allegations that, at the time

  any promises were made . . . the speaker secretly intended not to uphold the promise or




                                               18


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 18 of 22 PageID #: 325
  knew the promised outcome would not happen.”); IDT Corp. v. eGlobe Inc., 140 F. Supp.

  2d 30, 35 (D.D.C. 2001) (“What the complaint does not allege, however, is that the

  representations . . . were fraudulent at the time it was signed.”).

         Plaintiffs respond that the “threshold test is whether the complaint places the

  defendant on sufficient notice of the misrepresentation.”                  Carroll v. TDS

  Telecommunications Corp., No. 1:17-CV-01127-STA-EGB, 2017 WL 6757566, at *7

  (W.D. Tenn. Dec. 29, 2017) (citation omitted). Plaintiffs contend that the previously

  mentioned paragraphs of the complaint are not the “casual allegations of fraud” that Rule

  9(b) was meant to prevent, id., and state “[i]ndeed, it is difficult to imagine more detail at

  the outset of a case” [Doc. 22 p. 10]. The Court can, in fact, imagine quite a bit more detail.

  Plaintiffs may have specified which representatives of defendants made such statements

  and to whom, where they were made, a date they were made, what the statement

  specifically said, or allegations that may support the inference that the statements were

  untrue at the time they were made. And contrary to plaintiffs’ assertion, requiring more

  particularity would not “go above and beyond the requirements set forth in Rule 9(b)” as

  described by the rulings in the case law set forth above [Doc. 22 p. 10]. When plaintiffs

  call claims false, misleading, deceptive, or something similar, “no matter how many times

  Plaintiffs use these labels, they are not facts, and certainly not facts sufficient for Rule

  9(b).” DiMuro v. Clinique Lab'ys, LLC, 572 F. App'x 27, 30 (2d Cir. 2014). Accordingly,

  the Court concludes that the allegations in the complaint do not satisfy the particularity

  requirements to support a Section 10(b) claim.

                                                19


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 19 of 22 PageID #: 326
         D.     Scienter

         Defendants argue that plaintiffs fail to plead scienter. Plaintiffs are required to

  plead facts giving rise to a “strong inference” that defendants acted with scienter. 15 U.S.C.

  § 78u-4(b)(2). To satisfy this requirement, a complaint must create a “powerful or cogent”

  inference of scienter, and the Court must compare said inference with other possibilities

  and allow the complaint to “go forward only if a reasonable person would deem the

  inference of scienter cogent and at least as compelling as any opposing inference one

  could draw from the facts alleged.” Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S.

  308, 310 (2007).

         Defendants contend the complaint does not identify whose state of mind could be

  attributed to them. Defendants are corporations, and scienter of a corporate defendant “is

  necessarily derived from its employees.” In re Marsh & Mclennan Companies, Inc. Sec.

  Litig., 501 F. Supp. 2d 452, 481 (S.D.N.Y. 2006). Plaintiffs must have pleaded facts that

  “create a strong inference that someone whose intent could be imputed to the corporation

  acted with the requisite scienter.” Barilli v. Sky Solar Holdings, Ltd., 389 F. Supp. 3d 232,

  268 (S.D.N.Y. 2019). Defendants state that although the Sixth Circuit has identified

  persons whose states of mind are probative to assess corporate scienter in In re Omnicare,

  Inc. Sec. Litig., 769 F.3d 455, 476 (6th Cir. 2014), the Court need not reach that analytical

  framework because the complaint “does not identify or even reference any individual agent




                                               20


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 20 of 22 PageID #: 327
  of either Defendant, much less allege facts supporting a ‘powerful’ inference that any of

  the relevant agents had scienter” [Doc. 20 p. 18]. This Court has held that when plaintiffs

  have not pleaded particular facts form which a strong inference of scienter can be drawn

  as to individuals, let alone impute it to defendants, the Court “need not broach this

  potentially complicated topic.” Stein v. U.S. Xpress Enterprises, Inc., No. 1:19-CV-98,

  2020 WL 3584800, at *33 n.28 (E.D. Tenn. June 30, 2020). Plaintiffs do not address this

  argument in the response. Defendants argue in the reply [Doc. 23] that proceeding to the

  next argument, that the allegations do not support an inference of fraudulent intent as

  compelling as an inference that defendants simply changed their minds,3 is therefore

  unnecessary, having failed to pass the initial threshold. The Court agrees, and plaintiffs

  fail to adequately plead the scienter element of this claim.



         3
            Defendants argue that the allegations do not allege any particular facts that support an
  inference of fraudulent intent as cogent and compelling as an inference that defendants simply
  changed their minds [Doc. 20 p. 19]. “It is well settled . . . that a defendant's present intent to
  defraud with respect to a promise of future behavior is not established merely by a failure of future
  performance.” Manela v. Garantia Banking Ltd., 5 F. Supp. 2d 165, 177 (S.D.N.Y. 1998). “To
  rule otherwise would be to conclude that the scienter element is satisfied whenever a change of
  mind closely follows a statement of intent.” Faulkner v. Verizon Commc'ns, Inc., 156 F. Supp. 2d
  384, 396 (S.D.N.Y. 2001).
          Plaintiffs respond that defendants focus on a small portion of the complaint, instead of
  looking at the allegations covering a two-year period of negotiations during which there was no
  revelation they were considering not moving forward with the deal [Doc. 22 p. 11]. Defendants
  reply that the exclusivity provision had expired by the time they entered into a letter of intent with
  another buyer [Doc. 23 p. 12]. Therefore, considering the complaint as a whole, defendants’
  argument tends to be more persuasive in that the inference that there was a two-year scheme to
  defraud is not as compelling as the inference that after the exclusivity provision expired,
  defendants were able to negotiate a better deal with another potential buyer [Doc. 23]. The
  inference of scienter must be more than “merely reasonable or permissible” but “cogent and
  compelling” in light of other explanations. Tellabs, Inc., 551 U.S. at 324. The facts as alleged do
  not give rise to such a strong inference.
                                                   21


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 21 of 22 PageID #: 328
         E.     Supplemental Jurisdiction

         While a district court has supplemental jurisdiction over state-law claims forming

  “part of the same case or controversy” as claims over which the court exercises original

  jurisdiction, 28 U.S.C. § 1367(a), a district court may decline to exercise supplemental

  jurisdiction if it has dismissed all claims over which it has original jurisdiction. Brooks v.

  Rothe, 577 F.3d 701, 709 (6th Cir. 2009) (citing 28 U.S.C. § 1367(c)(3)). Because the

  Court in this opinion will dismiss plaintiffs’ claim arising under federal law, it will also

  DISMISS without prejudice plaintiffs’ state law claims.

  IV.    Conclusion

         For the reasons discussed above, Defendants’ Motion to Dismiss the Second

  Amended Complaint [Doc. 18] will be GRANTED. Because the complaint fails to

  adequately allege several of the prerequisites and elements of a violation of Section 10(b)

  and Rule 10b-5, plaintiffs claim must be dismissed under the Federal Rules of Civil

  Procedure and the PSLRA. Accordingly, the federal securities claim will be DISMISSED

  with prejudice; the state law claims will be DISMISSED without prejudice. There being

  no remaining claims before the Court, the Clerk of Court will be DIRECTED to CLOSE

  this case.

         An appropriate order will enter.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                               22


Case 3:20-cv-00555-TAV-HBG Document 27 Filed 06/14/21 Page 22 of 22 PageID #: 329
